Citation Nr: 0531191	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-06 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disability as secondary to service-connected bilateral 
hammertoes.

2.  Entitlement to service connection for left knee 
disability as secondary to service-connected bilateral 
hammertoes.

3.  Entitlement to service connection for back disability as 
secondary to service-connected bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from December 1953 
to November 1955.  

This case originally comes from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

An October 2004 decision of the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for right 
knee, left knee, and back disabilities as secondary to 
service-connected bilateral hammertoes.  The veteran appealed 
the denials to the United States Court of Appeals for 
Veterans Claims (Court).  The April 2004 Board decision was 
vacated and remanded by a Court Order in June 2005, based on 
a June 2005 Joint Motion For Remand (Joint Motion).  

As the veteran is service-connected for bilateral hammertoes 
and underwent corrective surgery for his hammertoes in 1962, 
the issue of entitlement to service connection for ankle 
disability secondary to surgery was raised by A.H. Morton, 
D.O., in a statement dated in December 2002.  The Board "must 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal."  Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991).  The Court has 
extended this principle "to include issues raised in all 
documents or oral testimony submitted prior to the [Board] 
decision."  EF v. Derwinski, 1 Vet. App. 324, 326 (1991), 
Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  Consequently, 
the Board refers this matter to the RO for appropriate 
development and adjudication.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The January 2005 Joint Motion noted that the Board failed to 
address the September 2004 letter from N. Reina, M.D.  
Consequently, it was concluded in the Joint Motion that the 
October 2004 Board decision should be vacated and remanded so 
that the Board could discuss Dr. Reina's statement.  

The Board notes that although there is medical evidence both 
for and against the veteran's claims, the evidence as a whole 
does not currently provide sufficient clarity to determine if 
any current knee or back disability is causally related to 
the veteran's service-connected hammertoes.  While the 
private medical records on file indicate a possible 
connection between a foot disability and knee and back 
disabilities, there have been findings of foot disability 
other than hammertoes, including arthritis.  Consequently, it 
is unclear what, if any, knee and/or back disability is 
causally related solely to the veteran's service-connected 
bilateral hammertoes.

A letter was sent to the veteran's attorney, on August 11, 
2005, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of the veteran's appeal prior to the Board's readjudication.  
The letter noted that, if additional evidence in support of 
the veteran's appeal was received by VA, the veteran had the 
right to have the new evidence, along with all evidence of 
record, considered by the RO prior to Board adjudication, 
unless a written waiver of RO review was submitted with the 
new evidence.  If new evidence was submitted without a waiver 
of RO consideration, the case would be remanded to the RO for 
review.  A February 2005 private medical report from M.F. 
McMarthy, Jr., M.D., which relates to the veteran's lumbar 
spine disability, was added to the file in October 2005 
without a specific waiver of RO review.  

Based on the June 2005 Court Order, and the above findings, 
this case is being remanded for the following actions:  

1.  The RO must request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and non-VA, who have treated him since 
service for knee and/or back disability, 
especially any treatment since September 
2004.  After securing the necessary 
authorization, the RO must attempt to obtain 
copies of any pertinent treatment records 
identified by the veteran that have not been 
previously secured.  If VA is unsuccessful in 
obtaining any medical records identified by 
the veteran, it must inform the veteran of 
this and provide him an opportunity to submit 
copies of the outstanding medical records.

2.  Thereafter, the RO must schedule the 
veteran for a VA examination by an examiner 
with appropriate expertise to determine the 
current nature and etiology of any current 
lower extremity and/or back disability.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination, and the examiner must note 
that the claims file has been reviewed.  All 
appropriate tests and studies must be 
conducted and all clinical findings must be 
reported in detail.  Based on a review of all 
medical documentation and history on file, 
the examiner must provide an opinion as to 
whether any current lower extremity and/or 
back disability found, to include any 
arthritis, was caused or aggravated by the 
veteran's service-connected bilateral 
hammertoes.  All examination findings, along 
with the complete rationale for each opinion 
expressed and conclusion reached, to include 
a discussion of why the examiner agrees or 
disagrees with the VA and private medical 
opinions already on file, must be set forth 
in a typewritten report.

3.  The RO must notify the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above developments have been 
completed, the RO must then readjudicate the 
veteran's claims for service connection for 
left knee, right knee and back disabilities, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action and the 
holding in Allen v. Brown, 8 Vet. App. 439 
(1995), on aggravation of a nonservice-
connected disability by a service-connected 
disability.  If any of the benefits sought on 
appeal remains denied, the appellant and his 
attorney must be provided a Supplemental 
Statement of the Case and given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


